DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,979,128. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions deal with “stopping the first random access process in response to triggering consistent listen- before-talk (LBT) failure for the primary cell, switching from the first BWP to a second BWP of the primary cell as an active BWP; and initiating a second random access process on the second BWP for consistent LBT failure recovery and based on the second random access parameters” (see table below).


Current application 17/341,466

1. A method comprising: receiving, by a wireless device, configuration parameters comprising first random access parameters and second random access parameters; 





initiating, based on the first random access parameters, a first random access process on a first bandwidth part (BWP) of a primary cell; 









stopping the first random access process in response to triggering consistent listen-before-talk (LBT) failure for the primary cell; 

switching from the first BWP to a second BWP of the primary cell as an active BWP; and

 initiating a second random access process on the second BWP for consistent LBT failure recovery and based on the second random access parameters.

2. The method of claim 1, wherein: the first random access parameters are for beam failure recovery; and the initiating the first random access process is in response to detecting a beam failure on the primary cell.

3. The method of claim 2, wherein the first random access parameters indicate random access resources for a beam failure recovery random access process.

4. The method of claim 2, wherein: the configuration parameters comprise a first parameter indicating a first number of beam failure instances that triggers beam failure recovery; and the initiating the first random access process is based on a beam failure instance indication counter reaching the first number.

5. The method of claim 2, further comprising initiating a third random access process for beam failure recovery after the second random access process is successfully completed.

6. The method of claim 1, wherein the switching from the first BWP to a second BWP is based on the second BWP being configured with random access occasions.

7. The method of claim 1, wherein: the configuration parameters comprise a first parameter indicating a first number of LBT failure instances that triggers LBT failure recovery; and the triggering the consistent LBT failure is based on an LBT failure indication counter reaching the first number.

8. The method of claim 7, wherein the triggering the consistent LBT failure comprises incrementing the LBT failure indication counter by one based on an LBT failure indication.

9. The method of claim 7, wherein the first random access parameters are associated with the first BWP and the second random access parameters are associated with the second BWP.

10. The method of claim 1, wherein: the second random access process comprises transmitting a transport block comprising an LBT failure medium access control (MAC) control element (CE); the transmitting the transport block is based on a logical channel prioritization procedure; and a first priority, associated with the LBT failure MAC CE, is higher than a second priority associated with data from any logical channel except uplink common control channel (UL-CCCH) logical channel.

11. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive configuration parameters comprising first random access parameters and second random access parameters; initiate, based on the first random access parameters, a first random access process on a first bandwidth part (BWP) of a primary cell; stop the first random access process in response to triggering consistent listen-before-talk (LBT) failure for the primary cell; switch from the first BWP to a second BWP of the primary cell as an active BWP; and initiate a second random access process on the second BWP for consistent LBT failure recovery and based on the second random access parameters.

12. The wireless device of claim 11, wherein: the first random access parameters are for beam failure recovery; and initiating the first random access process is in response to detecting a beam failure on the primary cell.

13. The wireless device of claim 12, wherein the first random access parameters indicate random access resources for a beam failure recovery random access process.

14. The wireless device of claim 12, wherein: the configuration parameters comprise a first parameter indicating a first number of beam failure instances that triggers beam failure recovery; and initiating the first random access process is based on a beam failure instance indication counter reaching the first number.

15. The wireless device of claim 12, wherein the instructions, when executed by the one or more processors, further cause the wireless device to initiate a third random access process for beam failure recovery after the second random access process is successfully completed.

16. The wireless device of claim 11, wherein the switching from the first BWP to a second BWP is based on the second BWP being configured with random access occasions.

17. The wireless device of claim 11, wherein: the configuration parameters comprise a first parameter indicating a first number of LBT failure instances that triggers LBT failure recovery; and the triggering the consistent LBT failure is based on an LBT failure indication counter reaching the first number.

18. The wireless device of claim 17, wherein the first random access parameters are associated with the first BWP and the second random access parameters are associated with the second BWP.

19. The wireless device of claim 11, wherein: the second random access process comprises transmitting a transport block comprising an LBT failure medium access control (MAC) control element (CE); the transmitting the transport block is based on a logical channel prioritization procedure; and a first priority, associated with the LBT failure MAC CE, is higher than a second priority associated with data from any logical channel except uplink common control channel (UL-CCCH) logical channel.

20. A system comprising: a base station; and a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive, from the base station, configuration parameters comprising first random access parameters and second random access parameters; initiate, based on the first random access parameters, a first random access process on a first bandwidth part (BWP) of a primary cell; stop the first random access process in response to triggering consistent listen-before-talk (LBT) failure for the primary cell; switch from the first BWP to a second BWP of the primary cell as an active BWP; and initiate a second random access process on the second BWP for consistent LBT failure recovery and based on the second random access parameters.

Patent: US 10,979,128

1. A method comprising: receiving, by a wireless device, one or more messages comprising: first configuration parameters for beam failure recovery, comprising first random access parameters; second configuration parameters for listen-before-talk (LBT) failure recovery; and second random access parameters;

 initiating, based on the first configuration parameters and in response to detecting a beam failure on a primary cell, a first random access process on a first bandwidth part (BWP) of the primary cell for beam failure recovery based on the first random access parameters; triggering, based on the second configuration parameters, consistent LBT failure for the primary cell; 

stopping the first random access process, for the beam failure recovery, based on the triggering the consistent LBT failure; 

switching from the first BWP of the primary cell to a second BWP of the primary cell as an active BWP of the primary cell; and 

initiating a second random access process on the second BWP of the primary cell for consistent LBT failure recovery and based on the second random access parameters. 
    
2. The method of claim 1, wherein the second random access process, for consistent LBT failure recovery, is one of a two-step random access process and a four-step random access process. 
    3. The method of claim 2, further comprising initiating a third random access process, for the beam failure recovery, after the second random access process is successfully completed. 
    4. The method of claim 2, wherein the second random access process comprises transmitting a transport block comprising an LBT failure medium access control (MAC) control element (CE). 
    5. The method of claim 4, wherein: the transmitting the transport block is based on a logical channel prioritization procedure; and a first priority associated with the LBT failure MAC CE is higher than a second priority associated with data from any logical channel except uplink common control channel (UL-CCCH) logical channel. 
    6. The method of claim 1, wherein the first random access process, for the beam failure recovery, is one of a two-step random access process and a four-step random access process. 
    7. The method of claim 6, further comprising initiating a third random access process for beam failure recovery after the second random access process is successfully completed. 
    8. The method of claim 7, wherein the third random access process comprises transmitting a transport block comprising a beam failure recovery medium access control (MAC) control element (CE). 
    9. The method of claim 8, wherein: the transmitting the transport block is based on a logical channel prioritization procedure; and a first priority associated with the beam failure recovery MAC CE is higher than a second priority associated with data from any logical channel except uplink common control channel (UL-CCCH) logical channel. 
    10. The method of claim 1, wherein the first random access parameters indicate random access resources for a beam failure recovery random access process. 
    11. The method of claim 1, wherein the first random access parameters indicate: a random access response window for beam failure recovery; a first number of preamble transmissions before declaring a random access failure for beam failure recovery; a power ramping step for a beam failure recovery random access process; and a configuration index for beam failure recovery. 
    12. The method of claim 1, wherein the first configuration parameters for beam failure recovery comprise an identifier of a search space for monitoring a control channel in a beam failure recovery random access process. 
    13. The method of claim 1, wherein: the first configuration parameters comprise a first parameter indicating a first number of beam failure instances that triggers beam failure recovery; and the detecting the beam failure is based on a beam failure instance indication counter reaching the first number. 
    14. The method of claim 13, wherein the detecting the beam failure comprises incrementing the beam failure instance indication counter by one based on a beam failure indication. 
    15. The method of claim 13, wherein the detecting the beam failure comprises setting the beam failure instance indication counter to zero based on a beam failure detection timer expiring. 
    16. The method of claim 1, wherein: the second configuration parameters comprise a first parameter indicating a first number of LBT failure instances that triggers LBT failure recovery; and the triggering the consistent LBT failure is based on an LBT failure indication counter reaching the first number. 
    17. The method of claim 16, wherein the triggering the consistent LBT failure comprises incrementing the LBT failure indication counter by one based on an LBT failure indication. 
    18. The method of claim 16, wherein the triggering the consistent LBT failure comprises setting the LBT failure indication counter to zero based on an LBT failure detection timer expiring. 
    19. The method of claim 1, wherein: the second BWP of the primary cell is configured with random access occasions; and the switching from the first BWP of the primary cell to a second BWP of the primary cell is based on the second BWP of the primary cell being configured with the random access occasions. 



Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,063,655. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions deal with “stopping the first random access process in response to triggering consistent listen- before-talk (LBT) failure for the primary cell, switching from the first BWP to a second BWP of the primary cell as an active BWP; and initiating a second random access process on the second BWP for consistent LBT failure recovery and based on the second random access parameters” (see table below).

Current application 17/341,466

1. A method comprising: 

receiving, by a wireless device, configuration parameters comprising first random access parameters and second random access parameters; 
initiating, based on the first random access parameters, a first random access process on a first bandwidth part (BWP) of a primary cell; 

stopping the first random access process in response to triggering consistent listen-before-talk (LBT) failure for the primary cell; 
switching from the first BWP to a second BWP of the primary cell as an active BWP; and 
initiating a second random access process on the second BWP for consistent LBT failure recovery and based on the second random access parameters.
2. The method of claim 1, wherein: the first random access parameters are for beam failure recovery; and the initiating the first random access process is in response to detecting a beam failure on the primary cell (see claim 1).
3. The method of claim 2, wherein the first random access parameters indicate random access resources for a beam failure recovery random access process.
4. The method of claim 2, wherein: the configuration parameters comprise a first parameter indicating a first number of beam failure instances that triggers beam failure recovery; and the initiating the first random access process is based on a beam failure instance indication counter reaching the first number.
5. The method of claim 2, further comprising initiating a third random access process for beam failure recovery after the second random access process is successfully completed.
6. The method of claim 1, wherein the switching from the first BWP to a second BWP is based on the second BWP being configured with random access occasions.
7. The method of claim 1, wherein: the configuration parameters comprise a first parameter indicating a first number of LBT failure instances that triggers LBT failure recovery; and the triggering the consistent LBT failure is based on an LBT failure indication counter reaching the first number.
8. The method of claim 7, wherein the triggering the consistent LBT failure comprises incrementing the LBT failure indication counter by one based on an LBT failure indication.
9. The method of claim 7, wherein the first random access parameters are associated with the first BWP and the second random access parameters are associated with the second BWP.
10. The method of claim 1, wherein: the second random access process comprises transmitting a transport block comprising an LBT failure medium access control (MAC) control element (CE); the transmitting the transport block is based on a logical channel prioritization procedure; and a first priority, associated with the LBT failure MAC CE, is higher than a second priority associated with data from any logical channel except uplink common control channel (UL-CCCH) logical channel.



11. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive configuration parameters comprising first random access parameters and second random access parameters; initiate, based on the first random access parameters, a first random access process on a first bandwidth part (BWP) of a primary cell; stop the first random access process in response to triggering consistent listen-before-talk (LBT) failure for the primary cell; switch from the first BWP to a second BWP of the primary cell as an active BWP; and initiate a second random access process on the second BWP for consistent LBT failure recovery and based on the second random access parameters.
12. The wireless device of claim 11, wherein: the first random access parameters are for beam failure recovery; and initiating the first random access process is in response to detecting a beam failure on the primary cell.
13. The wireless device of claim 12, wherein the first random access parameters indicate random access resources for a beam failure recovery random access process.
14. The wireless device of claim 12, wherein: the configuration parameters comprise a first parameter indicating a first number of beam failure instances that triggers beam failure recovery; and initiating the first random access process is based on a beam failure instance indication counter reaching the first number.
15. The wireless device of claim 12, wherein the instructions, when executed by the one or more processors, further cause the wireless device to initiate a third random access process for beam failure recovery after the second random access process is successfully completed.
16. The wireless device of claim 11, wherein the switching from the first BWP to a second BWP is based on the second BWP being configured with random access occasions.
17. The wireless device of claim 11, wherein: the configuration parameters comprise a first parameter indicating a first number of LBT failure instances that triggers LBT failure recovery; and the triggering the consistent LBT failure is based on an LBT failure indication counter reaching the first number.
18. The wireless device of claim 17, wherein the first random access parameters are associated with the first BWP and the second random access parameters are associated with the second BWP.
19. The wireless device of claim 11, wherein: the second random access process comprises transmitting a transport block comprising an LBT failure medium access control (MAC) control element (CE); the transmitting the transport block is based on a logical channel prioritization procedure; and a first priority, associated with the LBT failure MAC CE, is higher than a second priority associated with data from any logical channel except uplink common control channel (UL-CCCH) logical channel.
20. A system comprising: a base station; and a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive, from the base station, configuration parameters comprising first random access parameters and second random access parameters; initiate, based on the first random access parameters, a first random access process on a first bandwidth part (BWP) of a primary cell; stop the first random access process in response to triggering consistent listen-before-talk (LBT) failure for the primary cell; switch from the first BWP to a second BWP of the primary cell as an active BWP; and initiate a second random access process on the second BWP for consistent LBT failure recovery and based on the second random access parameters.

  

Patent 11,063,655

1. A method comprising: 

receiving, by a wireless device, configuration parameters comprising: first random access parameters associated with beam failure recovery; and second random access parameters; 

initiating, in response to detecting a beam failure on a primary cell and based on the first random access parameters, a first random access process on a first bandwidth part (BWP) of the primary cell; 

stopping the first random access process in response to triggering consistent listen-before-talk (LBT) failure for the primary cell; 

switching from the first BWP to a second BWP of the primary cell as an active BWP; and 

initiating a second random access process on the second BWP for consistent LBT failure recovery and based on the second random access parameters.

2. The method of claim 1, wherein: the second BWP is configured with random access occasions; and the switching from the first BWP to a second BWP is based on the second BWP being configured with the random access occasions.

3. The method of claim 1, wherein the first random access parameters indicate random access resources for a beam failure recovery random access process.

4. The method of claim 1, wherein: the configuration parameters comprise a first parameter indicating a first number of beam failure instances that triggers beam failure recovery; and the initiating the first random access process is based on a beam failure instance indication counter reaching the first number.

5. The method of claim 1, wherein: the configuration parameters comprise a first parameter indicating a first number of LBT failure instances that triggers LBT failure recovery; and the triggering the consistent LBT failure is based on an LBT failure indication counter reaching the first number.

6. The method of claim 5, wherein the triggering the consistent LBT failure comprises incrementing the LBT failure indication counter by one based on an LBT failure indication.

7. The method of claim 5, wherein the triggering the consistent LBT failure comprises setting the LBT failure indication counter to zero based on an LBT failure detection timer expiring.

8. The method of claim 1, wherein: the second random access process comprises transmitting a transport block comprising an LBT failure medium access control (MAC) control element (CE); the transmitting the transport block is based on a logical channel prioritization procedure; and a first priority, associated with the LBT failure MAC CE, is higher than a second priority associated with data from any logical channel except uplink common control channel (UL-CCCH) logical channel.

9. The method of claim 1, further comprising initiating a third random access process for beam failure recovery after the second random access process is successfully completed.

10. The method of claim 9, wherein: the third random access process comprises transmitting a transport block comprising a beam failure recovery medium access control (MAC) control element (CE); the transmitting the transport block is based on a logical channel prioritization procedure; and a first priority, associated with the beam failure recovery MAC CE, is higher than a second priority associated with data from any logical channel except uplink common control channel (UL-CCCH) logical channel.

11. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive configuration parameters comprising: first random access parameters associated with beam failure recovery; and second random access parameters; initiate, in response to detecting a beam failure on a primary cell and based on the first random access parameters, a first random access process on a first bandwidth part (BWP) of the primary cell; stop the first random access process in response to triggering consistent listen-before-talk (LBT) failure for the primary cell; switch from the first BWP to a second BWP of the primary cell as an active BWP; and initiate a second random access process on the second BWP for consistent LBT failure recovery and based on the second random access parameters.

12. The wireless device of claim 11, wherein: the second BWP is configured with random access occasions; and switching from the first BWP to a second BWP is based on the second BWP being configured with the random access occasions.

13. The wireless device of claim 11, wherein the first random access parameters indicate random access resources for a beam failure recovery random access process.

14. The wireless device of claim 11, wherein: the configuration parameters comprise a first parameter indicating a first number of beam failure instances that triggers beam failure recovery; and initiating the first random access process is based on a beam failure instance indication counter reaching the first number.

15. The wireless device of claim 11, wherein: the configuration parameters comprise a first parameter indicating a first number of LBT failure instances that triggers LBT failure recovery; and the triggering the consistent LBT failure is based on an LBT failure indication counter reaching the first number.

16. The wireless device of claim 15, wherein the triggering the consistent LBT failure comprises incrementing the LBT failure indication counter by one based on an LBT failure indication.

17. The wireless device of claim 15, wherein the triggering the consistent LBT failure comprises setting the LBT failure indication counter to zero based on an LBT failure detection timer expiring.

18. The wireless device of claim 11, wherein: the second random access process comprises transmitting a transport block comprising an LBT failure medium access control (MAC) control element (CE); the transmitting the transport block is based on a logical channel prioritization procedure; and a first priority, associated with the LBT failure MAC CE, is higher than a second priority associated with data from any logical channel except uplink common control channel (UL-CCCH) logical channel.

19. The wireless device of claim 11, wherein the instructions, when executed by the one or more processors, further cause the wireless device to initiate a third random access process for beam failure recovery after the second random access process is successfully completed.

20. The wireless device of claim 19, wherein: the third random access process comprises transmitting a transport block comprising a beam failure recovery medium access control (MAC) control element (CE); the transmitting the transport block is based on a logical channel prioritization procedure; and a first priority, associated with the beam failure recovery MAC CE, is higher than a second priority associated with data from any logical channel except uplink common control channel (UL-CCCH) logical channel.



Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-11, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0243569) in view of Ozturk et al. (US 2021/0144760).

With regard to claims 1 and 11, Chen teaches: A method (see figure 1) A wireless device (see figure 8) comprising: one or more processors (processor 828: paragraphs 155-159); and memory (memory, 834: paragraphs 155-159) storing instructions that, when executed by the one or more processors (paragraphs 158-159, cause the wireless device to: 
receive configuration parameters comprising first random access parameters and second random access parameters (see figure 1, step 102: paragraphs 32-35); 
initiate, based on the first random access parameters, a first random access process on a first bandwidth part (BWP) of a primary cell (step 108: paragraphs 39-41);
 stop the first random access process in response to triggering consistent listen-before-talk (LBT) failure for the primary cell; 
switch from the first BWP to a second BWP of the primary cell as an active BWP (paragraphs 44-45: 
For example, the BWP reselection criterion may be that the UE does not successfully transmit an RA preamble. In such cases, when the BWP reselection criterion is fulfilled, the UE may reselect to the second BWP and switch to the second BWP to continue the RA procedure (e.g., transmitting another RA preamble on the second BWP);
 and initiate a second random access process based on the second random access parameters (see figure 3: paragraphs  45 and 48-54).
Although Chen teaches a mobile device that performs multiple random access and  LBT procedures (paragraphs 34-35), Chen fails to discloses the stop the first random access process in response to triggering consistent listen-before-talk (LBT) failure for the primary cell and initiate a second random access process on the second BWP for consistent LBT failure recovery and based on the second random access parameters.  

    PNG
    media_image1.png
    475
    329
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    500
    323
    media_image2.png
    Greyscale



Similar to the system of Chen, Ozturk teaches a process for switching between a first BWP and a second BWP to perform RACH procedure (see figure 4: 110-118). Ozturk discloses the process of aborting (stop) random access procedure and switch to another BWP based on consistent uplink LBT failure (paragraphs 52, 105 , 115 and 139).  Since the switching between BWP is based a number (consistent) of LBT failures, then the second random access procedure in the switched BWP based on number of LBT failures (see figures 16-17: paragraphs 194-200).  

[0105] However, in some cases, if a RACH failure occurs due to a maximum number of Msg1 or MsgA attempts (e.g., a threshold number of attempts for transmitting the first message) when UE 115-b attempts to perform a BWP switch 320, UE 115-b may declare RLF, or UE 115-b may switch to another BWP. Additionally or alternatively, if a consistent uplink LBT failure is identified before a RACH failure, UE 115-b may switch to another BWP and abort the RACH procedure.

    PNG
    media_image3.png
    472
    374
    media_image3.png
    Greyscale


Since both systems include the process of switching between BWPs, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the mobile device stop the first random access process in response to triggering consistent listen-before-talk (LBT) failure for the primary cell and initiate a second random access process on the second BWP for consistent LBT failure recovery and based on the second random access parameters as taught by Ozturk in the system of Chen in order to improve network efficiency (Ozturk: paragraphs 90-91) 

With regard to claims 6 and 16, Chen teaches: wherein the switching from the first BWP to a second BWP is based on the second BWP being configured with random access occasions (paragraphs 45-49).
With regard to claims 7 and 17:  Chen teaches: wherein: the configuration parameters comprise a first parameter indicating a first number of LBT failure instances that triggers LBT failure recovery; and the triggering the consistent LBT failure is based on an LBT failure indication counter reaching the first number (paragraphs 50 and 104: 

[0050] In some implementations, the UE may continue the RA procedure on the second BWP based on a group of RA parameters and a group of UE variables. The group of RA parameters may include at least one of an initial RA preamble power (e.g., preambleReceivedTargetPower), a power-ramping factor (e.g., powerRampingStep), and a maximum number of RA preamble transmission (e.g., preambleTransMax). The group of UE variables may include a preamble counter (e.g., PREAMBLE_TRANSMISSION_COUNTER), and/or a power ramping counter (e.g., PREAMBLE_POWER_RAMPING_COUNTER)). In some implementations, the UE may continue the RA procedure on the second BWP by applying the group of UE variables with un-reset values (e.g., applying the preamble counter and/or power ramping counter with un-reset values). In some other implementations, the UE may continue the RA procedure on the second BWP by applying the group of UE variables with reset values.

 [0104] In some implementations, an RA procedure may be considered unsuccessful on a BWP when the value of the preamble transmission counter exceeds the maximum number of RA preamble transmission (e.g., PREAMBLE_TRANSMISSION_COUNTER=preambleTransMax+1), or when the number of LBT failure events exceeds a pre-defined or configured threshold. In such cases, the MAC entity of the UE may select another BWP for synchronization with the target cell. In some implementations, the MAC entity of the UE may indicate an RA problem to an upper layer entity (e.g., the RRC layer) when the RA procedure has failed. In response to the RA problem, the upper layer entity may initiate an RRC reestablishment procedure, or switch to another carrier/sub-band/BWP/channel for synchronizing with the target cell. In some other implementations, the MAC entity may not indicate an RA problem to the upper layer entity when the RA procedure has failed.).

Examiner note: Ozturk also teaches UE receiving consistent LBT failure information from a base station (see paragraph 87)
With regard to claim 8, Chen teaches: wherein the triggering the consistent LBT failure comprises incrementing the LBT failure indication counter by one based on an LBT failure indication (paragraph 104).

With regard to claims 9 and 18, Chen teaches: wherein the first random access parameters are associated with the first BWP and the second random access parameters are associated with the second BWP (paragraphs 57, 66-68).
With regard to claims 10 and 19, Ozturk also teaches: wherein: the second random access process comprises transmitting a transport block comprising an LBT failure medium access control (MAC) control element (CE); the transmitting the transport block is based on a logical channel prioritization procedure; and a first priority, associated with the LBT failure MAC CE, is higher than a second priority associated with data from any logical channel except uplink common control channel (UL-CCCH) logical channel (Ozturk: see figure 4: LBT failure indication is transmitted before uplink (data) transmissions. Paragraphs 82, 87, and 116-118).

    PNG
    media_image4.png
    686
    400
    media_image4.png
    Greyscale


With regard to claim 20, Chen teaches:  A system comprising: 
a base station(see figure 7: paragraphs 140-144 and 153); and 
a wireless device comprising: one or more processors (paragraphs 157-159: figure 8); and memory storing instructions that, when executed by the one or more processors (paragraphs 157-159: see figure 8), cause the wireless device to: 
receive, from the base station, configuration parameters comprising first random access parameters and second random access parameters (step 102: paragraphs 32-35); 
initiate, based on the first random access parameters, a first random access process on a first bandwidth part (BWP) of a primary cell (step 108: paragraphs 39-41); 
switch from the first BWP to a second BWP of the primary cell as an active BWP (paragraphs 44-45 and 48-54); and 
initiate a second random access process on the second BWP based on the second random access parameters (see figure 3: paragraphs  45 and 48-54).
Although Chen teaches a mobile device that performs multiple random access and  LBT procedures (paragraphs 34-35), Chen fails to discloses the stop the first random access process in response to triggering consistent listen-before-talk (LBT) failure for the primary cell and initiate a second random access process on the second BWP for consistent LBT failure recovery and based on the second random access parameters.  
Similar to the system of Chen, Ozturk teaches a process for switching between a first BWP and a second BWP to perform RACH procedure (see figure 4: 110-118). Ozturk discloses the process of aborting (stop) random access procedure and switch to another BWP based on consistent uplink LBT failure (paragraphs 52, 105 , 115 and 139).  Since the switching between BWP is based a number (consistent) of LBT failures, then the second random access procedure in the switched BWP based on number of LBT failures (see figures 16-17: paragraphs 194-200).  
Since both systems include the process of switching between BWPs, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the mobile device stop the first random access process in response to triggering consistent listen-before-talk (LBT) failure for the primary cell and initiate a second random access process on the second BWP for consistent LBT failure recovery and based on the second random access parameters as taught by Ozturk in the system of Chen in order to improve network efficiency (Ozturk: paragraphs 90-91) 

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Ozturk as applied to claims 1/11 above, and further in view of Cirik et al. (US 2021/0100031).

With regard to claims 2 and 12: Although Ozturk discloses communication resources can be spatial layers or beam (paragraph 65 and 81), the system of Chen and Ozturk fails to explicitly teaches the first random access parameters are for beam failure recovery; and initiating the first random access process is in response to detecting a beam failure on the primary cell.
Similar to the system of Chen and Ozturk, Cirik discloses a process to count number failed LBT random access message in BWPs (see figure 26: paragraphs 368-372). However, Cirik discloses random access message can be for beam failure recovery request for a beam failure recovery request (paragraph 149) based on detecting beam failure (paragraph 147 and 162).
[0147] A wireless device may initiate/start/perform a beam failure recovery (BFR) procedure, for example, based on detecting a beam failure. The wireless device may send/transmit a BFR request (e.g., a preamble, UCI, an SR, a MAC CE, and/or the like), for example, based on the initiating the BFR procedure. The wireless device may detect the beam failure, for example, based on a determination that a quality of beam pair link(s) of an associated control channel is unsatisfactory (e.g., having an error rate higher than an error rate threshold, a received signal power lower than a received signal power threshold, an expiration of a timer, and/or the like).
[0149] A network (e.g., an NR network comprising a gNB and/or an ng-eNB) and/or the wireless device may initiate/start/perform a random access procedure. A wireless device in an RRC idle (e.g., an RRC_IDLE) state and/or an RRC inactive (e.g., an RRC_INACTIVE) state may initiate/perform the random access procedure to request a connection setup to a network. The wireless device may initiate/start/perform the random access procedure from an RRC connected (e.g., an RRC_CONNECTED) state. The wireless device may initiate/start/perform the random access procedure to request uplink resources (e.g., for uplink transmission of an SR if there is no PUCCH resource available) and/or acquire/obtain/determine an uplink timing (e.g., if an uplink synchronization status is non-synchronized). The wireless device may initiate/start/perform the random access procedure to request one or more system information blocks (SIBs) (e.g., other system information blocks, such as SIB2, SIB3, and/or the like). The wireless device may initiate/start/perform the random access procedure for a beam failure recovery request. A network may initiate/start/perform a random access procedure, for example, for a handover and/or for establishing time alignment for an SCell addition.
[0162] The two-step (e.g., contention-free) random access procedure may be configured/initiated for a beam failure recovery, other SI request, an SCell addition, and/or a handover. A base station may indicate, or assign to, the wireless device a preamble to be used for the first message (e.g., Msg 1 1321). The wireless device may receive, from the base station via a PDCCH and/or an RRC, an indication of the preamble (e.g., ra-PreambleIndex).
Thus, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the first random access parameters are for beam failure recovery; and initiating the first random access process is in response to detecting a beam failure on the primary cell as taught by Cirik in the system of Chen and Ozturk in order to reduce power consumption (Cirik: paragraph 04) 

With regard to claims 3 and 13, Cirik also teaches: wherein the first random access parameters indicate random access resources  (paragraphs 147, 149, and 162).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Lee et al. (US 2022/0167408, see figure 11)
Terry et al. (US 2022/0039016, see figure 7)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS SMITH/           Primary Examiner, Art Unit 2419